Case 1:20-bk-11006-VK        Doc 63 Filed 06/29/20 Entered 06/29/20 11:03:11            Desc
                              Main Document    Page 1 of 4


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                              SAN FERNANDO VALLEY DIVISION
11

12

13
      In re:                                          Case No.: 1:20-bk-11006-VK
14
      LEV INVESTMENTS, LC,                            Chapter 11
15

16             Debtor and Debtor in Possession.
                                                      ERRATA TO NOTICE OF MOTION AND
17                                                    MOTION BY DEBTOR FOR ORDER
                                                      APPROVING COMPROMISE OF
18                                                    CONTROVERSY PURSUANT TO
                                                      FEDERAL RULE OF BANKRUPTCY
19                                                    PROCEDURE 9019
20

21                                                    Hearing:
                                                      Date: July 16, 2020
22                                                    Time: 1:30 p.m.
                                                      Place: Courtroom “301”
23                                                           21041 Burbank Boulevard
24                                                           Woodland Hills, California 91367

25

26
27

28


                                                  1
Case 1:20-bk-11006-VK        Doc 63 Filed 06/29/20 Entered 06/29/20 11:03:11          Desc
                              Main Document    Page 2 of 4


  1          TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES

  2   BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE

  3   SUBCHAPTER V TRUSTEE, ALL CREDITORS, AND ALL PARTIES REQUESTING

  4   SPECIAL NOTICE:

  5          Levene, Neale, Bender, Yoo & Brill L.L.P., proposed counsel for Lev Investments, LLC,

  6   the debtor and debtor in possession in the above-captioned chapter 11 bankruptcy case, hereby

  7   files this Errata, with its apologies to the Court, to correct the name of the United States

  8   Bankruptcy Judge referenced in the first paragraph on page 2 of the Notice Of Motion And

  9   Motion By Debtor For Order Approving Compromise Of Controversy Pursuant To Federal Rule

10    Of Bankruptcy Procedure 9019 [Doc. No. 43] (the “Compromise Motion”).

11           The hearing on the Compromise Motion will be held on July 16, 2020 at 1:30 p.m.,

12    before the Honorable Victoria S. Kaufman, United States Bankruptcy Judge for the Central

13    District of California, San Fernando Valley Division, in Courtroom “301” located at 21041

14    Burbank Boulevard, Woodland Hills, California 91367.

15    Dated: June 29, 2020                      LEVENE, NEALE, BENDER, YOO
16                                                   & BRILL L.L.P.

17

18

19

20                                              By:
                                                        DAVID B. GOLUBCHIK
21                                                      JULIET Y. OH
                                                        LEVENE, NEALE, BENDER,
22                                                      YOO & BRILL L.L.P.
                                                        Proposed Attorneys for Chapter 11 Debtor
23                                                      and Debtor-in-Possession
24

25

26
27

28


                                                2
Case 1:20-bk-11006-VK                Doc 63 Filed 06/29/20 Entered 06/29/20 11:03:11                                      Desc
                                      Main Document    Page 3 of 4
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled ERRATA TO NOTICE OF MOTION AND
 3   MOTION BY DEBTOR FOR ORDER APPROVING COMPROMISE OF CONTROVERSY PURSUANT
     TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019 will be served or was served (a) on the
 4   judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
     below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 29, 2020, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
         •     Katherine Bunker kate.bunker@usdoj.gov
 9       •     John Burgee jburgee@bandalaw.net
         •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
10             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
         •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
11       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
12       •     Michael Shemtoub michael@lexingtonlg.com
         •     David A Tilem davidtilem@tilemlaw.com,
13             DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
               DianaChau@tilemlaw.com
14       •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

15   2. SERVED BY UNITED STATES MAIL: On June 29, 2020, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
16   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
17   completed no later than 24 hours after the document is filed.

18                                                                           Service information continued on attached page

19   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on June 29, 2020, I served the following persons and/or entities by personal delivery, overnight mail
20   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
21   mail to, the judge will be completed no later than 24 hours after the document is filed.
22   Served by Overnight Mail
     Hon. Victoria S. Kaufman
23   United States Bankruptcy Court
     21041 Burbank Boulevard, Suite 354 / Ctrm 301
24   Woodland Hills, CA 91367
25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
26
      June 29, 2020                     Stephanie Reichert                              /s/ Stephanie Reichert
27    Date                              Type Name                                       Signature
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
                Case 1:20-bk-11006-VK   Doc 63 Filed 06/29/20 Entered 06/29/20 11:03:11                     Desc
Label Matrix for local noticing          Main Document    Page 4 of 4
0973-1
Case 1:20-bk-11006-VK
Central District of California
San Fernando Valley
Mon Jun 22 11:10:19 PDT 2020
FR, LLC                                 Franchise Tax Board                             G&B Law, LLP
c/o Michael Shemtoub, Esq.              Special Procedures                              Attn: James R. Felton
4929 Wilshire Blvd., suite 702          POB 2952                                        16000 Ventura Blvd., suite 1000
Los Angeles, CA 90010-3824              Sacramento, CA 95812-2952                       Encino, CA 91436-2762


(p)INTERNAL REVENUE SERVICE             Jeff Nodd, Esq.                                 LDI Ventures, LLC
CENTRALIZED INSOLVENCY OPERATIONS       15250 Ventura Blvd                              423 N Palm dr
PO BOX 7346                             Encino, CA 91403-3201                           Beverly Hills, CA 90210-3974
PHILADELPHIA PA 19101-7346


Landmark Land, LLC                      (p)LOS ANGELES COUNTY TREASURER AND TAX COLLE   Michael Leizerovitz
Attn Alex Polovinchik                   ATTN BANKRUPTCY UNIT                            15 Via Monarca St.
860 Via De La Paz, suite E-1            PO BOX 54110                                    Dana Point, CA 92629-4082
Pacific Palisades, CA 90272-3668        LOS ANGELES CA 90054-0110


Michael Masinovsky                      Ming Zhou                                       (p)REAL PROPERTY TRUSTEE INC
21810 Eaton Place                       Thomas Krantz, Esq.                             ATTN MIKE KEMEL
Cupertino, CA 95014-1182                2082 Michelson Drive, Suite 212                 PO BOX 17064
                                        Irvine, CA 92612-1213                           BEVERLY HILLS CA 90209-3064


Sensible Consulting & Mgmt Inc          Thomas Sands, Esq.
c/o John Burgee Esq.                    The Sands Law Group, APLC
20501 Ventura Boulevard, Suite 262      205 South Broadway, Suite 903
Woodland Hills, CA 91364-6410           Los Angeles, CA 90012-3618


United States Trustee (SV)              Caroline Renee Djang (TR)
915 Wilshire Blvd, Suite 1850           18101 Von Karman Ave., Suite 1000
Los Angeles, CA 90017-3560              Irvine, CA 92612-0164
